Citation Nr: 1236064	
Decision Date: 10/17/12    Archive Date: 10/23/12

DOCKET NO.  10-16 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Legal entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund.  


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The appellant claims recognized guerilla service prior to July 1946.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).   

This appeal was previously presented to the Board in September 2010, at which time it was remanded for additional development.  The required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The National Personnel Records Center (NPRC) has certified that the appellant had no requisite military service, to include as a member of the Philippine Commonwealth Army or the recognized guerrillas, in the service of the Armed Forces of the United States.


CONCLUSION OF LAW

The appellant does not have recognized active military service for the purpose of obtaining a one-time payment from the Filipino Veterans Equity Compensation Fund.  38 U.S.C.A. § 501(a) (West 2002 & West Supp. 2011); American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009); 38 C.F.R. § 3.203 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the appellant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the appellant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the appellant about the information and evidence that VA will seek to provide; and (3) inform the appellant about the information and evidence he is expected to provide.  

Nevertheless, in Manning v. Principi, 16 Vet. App. 534 (2002) (citing Livesay v. Principi, 15 Vet. App. 165 (Aug. 30, 2001) (en banc)), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA has no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive in the matter.  In the case at hand, the service department has certified that the appellant did not have the requisite military service to qualify for the benefit at issue.  Under the circumstances, there is no possibility that the appellant's claim for benefits might be substantiated.  Accordingly, further consideration of the provisions of the VCAA is not necessary in this case.  

In the circumstances of this case, a remand to have the RO take additional action would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to a claimant are to be avoided).  The VA has satisfied any obligation to notify and assist the claimant in this case.  Further development and further expending of VA's resources is not warranted.  In any event, the appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of this issue at this time is warranted.  

The appellant seeks a one-time payment from the Filipino Veterans Equity Compensation Fund under the American Recovery and Reinvestment Act of 2009 (Act), Pub. L. No. 111-5, Section 1002.  In order to qualify for the benefit, there must be affirmative evidence that the claimant is a "veteran" for the purpose of benefits administered by VA, which requires that the claimant have qualifying military service.  

Section 1002(d) of the Act provides that a person is eligible for the payment if he or she had qualifying service defined as service before July 1, 1946 in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces; and was discharged or released from service under conditions other than dishonorable.  

For the purpose of establishing entitlement to VA benefits, VA may accept evidence of service submitted by a claimant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department under the following conditions:  (1) the evidence is a document issued by the service department; (2) the document contains needed information as to length, time, and character of service; and (3) in the opinion of VA, the document is genuine and the information contained in it is accurate.  38 C.F.R. § 3.203(a).

Regarding the period of recognized service, the Board notes that there is an apparent conflict between 38 C.F.R. § 3.41, which states that, for Philippine service, "the period of active service will be from the date certified by the Armed Forces" and 38 C.F.R. § 3.203(a), which provides that a claimant may show service by submitting certain documents "without verification from the appropriate service department."  The Court has found, however, that VA may accept U.S. service department documents or seek certification of service, but once certification is received, VA is bound by that certification.  See Palor v. Nicholson, 21 Vet. App. 235 (2007), reconsideration of 21 Vet. App. 202 (2007).  The United States Court of Appeals for the Federal Circuit (Federal Circuit), in Capellan v. Peake, 539 F.3d 1373 (2008), found that VA must ensure that service department certifications as to whether an individual served in the U.S. Armed Forces are based on all available evidence, including any evidence of service that a claimant submits to VA.

In the present case, a September 2009 statement from the National Personnel Records Center (NPRC) indicated that the appellant had no recognized service as a member of the Philippines Commonwealth Army or the recognized guerillas in the service of the U.S. Armed Forces.  Upon a second request for certification, the NPRC again confirmed in January 2010 that no records of recognized service as a member of the Philippines Commonwealth Army or the recognized guerillas in the service of the U.S. Armed Forces were available for the appellant.  

In support of his claim, the appellant has submitted various documents, including a document indicating he was an officer in a Filipino veterans organization; an identification certificate establishing his Philippines citizenship; a copy of his passport; an application for a Philippines veteran's old age pension; an affidavit for Philippines Army personnel; a certification of service from the General Headquarters, Armed Forces of the Philippines indicating service between May 1942 to August 1945; two affidavits in which the appellant affirms service in the recognized guerillas during World War II; and a senior citizen's photo identification card.  The appellant also submitted two U.S. service medals, the Asiatic-Pacific Campaign Medal, and the American Defense Service Medal, which he asserts he was awarded by a U.S. service department for his service.  

Pursuant to the submission of additional documentation, as noted above, by the appellant, the Board ordered within a September 2010 remand that the RO again request service department verification of the appellant's claimed service.  Subsequently, a third request for verification was sent to the NPRC.  This request included five aliases or variations of the appellant's name under which he claimed to have served, as well as three different reported dates of birth.  In a March 2011 response, however, the NPRC again confirmed it had no records for the appellant of recognized service as a member of the Philippines Commonwealth Army or the recognized guerillas in the service of the U.S. Armed Forces.  Thus, the appellant's claim must be denied.  

As discussed in detail above, the Board acknowledges that the appellant has submitted numerous documents purporting to verify his claimed qualifying service.  Despite this documentation, however, the appellant did not submit a DD Form 214, a Certification of Release or Discharge from Active Duty, or an original Certificate of Discharge in accordance with 38 C.F.R. § 3.203(a)(1).  These documents fail to satisfy the requirements of 38 C.F.R. § 3.203 as acceptable proof of service, as they are not official documents of the appropriate United States service department, but rather documents from the Philippine government and/or various other organizations.  As such, these documents may not be accepted by the Board as verification of service for the purpose of determining eligibility for VA benefits, including the one-time payment from the Filipino Veterans Equity Compensation Fund.  The Board notes that the second and third requests, submitted to the NPRC in January 2010 and March 2011 for certification of the appellant's service were accompanied by these documents; nevertheless, the NPRC again confirmed the appellant's lack of qualifying service.  Additionally, the medals submitted by the appellant are also not sufficient evidence under 38 C.F.R. § 3.203 to establish verified service.  

The Board also notes that the American Defense Service Medal, which the appellant claims to have been awarded, was awarded to military members who performed active duty between September 8, 1939, and December 7, 1941.  Members of the United States Army received this medal for any length of service during the eligibility period, provided that they were on orders to active duty for a period of twelve months or longer.  The appellant has claimed military service between March 1942 and April 1945, indicating he would not have been eligible for the American Defense Service Medal, which he nonetheless claims to have been awarded.  

Significantly, and as noted above, VA is bound by service department determinations regarding what constitutes service in the Armed Forces of the United States.  The NPRC has certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces, and this verification is binding on VA such that VA has no authority to change or amend the finding.  Duro v. Derwinski, 2 Vet App. 530, 532 (1992).  Should the appellant believe there is reason to dispute the report of the service department or the content of military records, he should pursue such disagreement with the service department.  See Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994).  Recognition of service by the Philippine Government, although sufficient for entitlement to benefits from that Government, is not sufficient for benefits administered by VA.  Although the Board is aware of the Veteran's assertions that he served in combat during World War II, VA is nevertheless bound to follow the certifications, or lack thereof, by the service departments with jurisdiction over United States military records.  

Based upon the record in this case, the appellant had no requisite service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  Therefore, legal entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

Legal entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund is denied.   



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


